                               Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 1 of 6
~AO    24SB     (R('v. 06/05) Judgment in a Criminal Case
                Shrrf I



                                           UNITED STATES DISTRICT COURT
                          SOUTHERN                                          District of                                   NEW YORK
          UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE
                                 V.

                OMAR CASTRO LOPEZ
                                                                                                                         1: (SZIl! CR 00569 - 03 (PAC)
                                                                                     Case Number:
                                                                                     USM Number:                         19030-069

                                                                                     Jeffrey Cohn _m 646-201-5202
                                                                                     Dertndant'~   Attorney
THE DEFENDANT:
X pleaded guilty to count(s)
o pleaded nolo contendere to count(s)
    which was accepted by the court.
o was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                                  Offense Ended
21 USC 846. Class A                   Conspiracy to Distribute and Possess with Intent to
Felony                                Distribute Cocaine and Madjuana                                                      12/06/2011           1




      The defendant is sentenced as provided in pages 2 through _-,,6__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
OThe defendant has been found not guilty on cOllnt(s)
X Count(s)                Any open counts                                        0   is            X     are dismissed on the motion of the United States.
X Underlying            ..:I"'n:::d.:,:ic:.:,t:.:.m:.:e.::n.::ts'­ _ _ _ _ _ _ _ 0   is            X     are dismissed on the motion of the United States.
oMotion(s)                                                                       0   is            o     are denied as moot.


    It is ordered that the defendant must notify the United States altorney for this district within 30 days of any change of name,
residence,or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment arC full~ paia. If ordered
to pay restitution, tile defendant must notify the court and UniteCi States attorney of materiaT changes m economic circumstances.

                                                                                     May 10,2013
                                                                                                         of Judgment

            USDC sn".;y
            DI)\\'~'~-          T                                                    Signature (Judge
                                                                                     Paul A. Crotty. United Slates District Judge
            L!                                                                       Namc and Tille of Judge

           ID .                                                                      May 10.2013
           !n.\TL                                                                    Date Signed
                              Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 2 of 6

AO 2458       (Rrv. 06/05) Judgmcl)l in Crimioa! Ca.se
              Sbetl2- lmprisc omenl

                                                                                                        Judgmeol- Page   _-,2,--_   of   6
DEFENDANT:                       OMAR CASTRO LOPEZ
CASE NUMBER:                     1: (S2) 11 CR 00569 - 3


                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of:
                        135 Months.




   X      The court makes the following recommendations to (he Bureau of Prisons:


          That the defendant be designated to a facility in or near Orlando, Florida or Puerto Rico.




  X       The defendant is remanded to the custody of the United States Marshal.

   o      The defendant shall surrender to the United States Marshal for this district on or before

          o     at    _________ 0                        a.m.    o    p.m.     on

          o     as notified by the United States Marshal.

   o      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on

          o     as notified by the United States Marshal.



                                                                     RETURN
I have executed this judgment as follows:



          Defendant delivered on                                                            to

al_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 2458
                            Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 3 of 6
             (Re\,. 06/05) Jud
             Sheet 3 - Supervised Release

                                                                                                     Judgmellt-Page     J     of       6
DEFENDANT:                   OMAR CASTRO LOPEZ
CASE NUMBER:                 1: (S2) 11 CR 00569 - 03 (PAC)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release Cor a term of:              5 years.


     The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a eon trolled substanee. The defendant shall refrain from any unlawful use of a
eontrolled substanee. The defendant shall submit to one d rug test within ]5 days of release from imprisonment and at least two
periodic drug tests therearter, as determined by the eourt.
D        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substanee abuse. (Check, if applicable.)

X        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
X        The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
o        The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or
         student, as directed by the probation omcer. (Check, if applicable.)
o        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
     If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedufe ofPaymenfs sheet of this judgment.
    The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                        ST ANDARD CONDITIONS OF SUPERVISION
    1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)    the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five
          days of each month;
    3)    the defendant shall answer truthfully all inquiries by the probation omcer and follow the instructions of the probation omcer;
    4)    the ddendant shall support his or her dependents and meet other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer ror schooling, training, or
          other acceptable reasons;
           the defendant shall notify the probation officer at least ten days prior to any change in residence or employment; or ifsuch
    6)     prior notification is not possible, then within five days arter maklng such change.
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled sUDstances, except as prescribed by a physician;
    8)     the defendant shal1 not Crequent places where controHed substances are illegally sold, used , distributed, or administered;
    9)    the defendantshall not associate with any persons engaged in criminal activity and shall not associate with any person convieted
          of a felony, unless granted permission to ao so by the probation officer;
 10)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
          of any contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours or being arrested or questioned by a law enforeement
          officer;
 12)       the defendant shall not enter into any agreement to act as an informer or a special agent oC a law enforcement agency without
           the permission of the court; and
 13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by. the defendant's
           criminal record or personal history or characteristics and shall permit the probation officer to make such notlficatlOns and to
           confirm the defendant's compliance with such notification reqUIrement.
                        Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 4 of 6
AO 245B   (Rev. 06/05) JudgmeDI in a Criminal Case
          Sheel 3C - Supervised Release
                                                                                      Judgment   Page _,,-4_   0'   6
DEFENDANT:               OMAR CASTRO LOPEZ
CASE NUMBER:             1: (S2) 11 CR 00569 - 03 (PAC)

                                       SPECIAL CONDITIONS OF SUPERVISION

Tbe defendant sball provide tbe probation officer with access to any requested financial information.

Tbe defendant sball submit his person, residence, place of business, vehicle, or any otber premises under her control to
a search on tbe basis tbat the probation officer bas reasonable belief tbat contraband or evidence of a violation of the
conditions of the release may be found . The sea reb must be conducted at a reasonable time and in reasonable manner.
Failure to submit to a search may be grounds for revocation. The defendant sball inform any other residents that the
premises may be subject to search pursuant to tbis condition.


Tbe defendant will participate in a program approved by tbe United States Probation Office, wbicb program may
include testing to determine whetber the defendant bas reverted to using drugs or alcohol. Tbe Court autborizes the
release of available drug treatment evaluations and reports to the substance abuse treatment provider, as approved by
the probation officer. Tbe defendant will be required to contribute to tbe costs of services rendered (co-payment), in
an amount determined by the probation officer, based on ability to payor the availa bility of third-party payment.


The defendant is to report to the nearest probation office within 72 bours of release from custody.

The defendant to be supervised by the district of residence.
                          Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 5 of 6
AO 2458   (Rev. 06/05) Judgment in a C.-imiDal Case
          Sbeel 5 - CrimiDal Monetary Peoallies
                                                                                                        Judgment - Page   _~s   __   of     6
DEFENDANT:                        OMAR CASTRO LOPEZ
CASE NUMBER:                      1: (S2) 11 CR 00569 - 03 (PAC)
                                             CRIMINAL MONETARY PENALTIES
     The defendanl must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                                                                                  Forrelture

TOTALS                                                                      $
                  $ 100.00                                                                                   $



 o   The determination of restitution is deferred          _ _ _ _. An Amended Judgment ill a Crimillal Case (AO 24SC) will be
     after such determination.

 o
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in Ihe priority order or percentage payment column below. However, pursuant to 18 U.s.C. § 3664(i), all nonfederal
     victims must be paid before the United Slates is paid.

 Name of Payee                               Tolal Loss'                              Restitution Ordered                 Priority or Percentage




 TOTALS                             $                        $0.00                  $____________$~O~.O~O_


 D    Restitution amount ordered pursuant to plea agreement_ _ _ _ _ _ _ _ __

 D    The defendant must pay interest on restltution and a fine of more than $2,500, unless the restitution or One is paid in full before
      fifleenth day afler the date of the judgment, pursuant 10 18 U.S.c. § 3612(1). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.c. § 36J2(g).

 o    The court determined that:

      D the interest requirement is waived for               o       fine       0   restitution.

      o   the interest requirement for            D   fine       0     restltution is modified as follows:



 • Findings for the total amount of losses are required under Chapters I09A, 110, 1I0A, and I 13A of Title 18 for offenses committed
 on Or afler September 13, 1994, but before April23,1996.
                           Case 3:20-cr-00110-ADC Document 1-3 Filed 03/04/20 Page 6 of 6
AO 2458   (Re.... 06/05) Judgment in a Criminal Case
          Sheet 6 - Sthedule of Payments

                                                                                                                    6 _ of
                                                                                                  Judgment - Page _ _                6
DEFENDANT:                  OMAR CASTRO LOPEZ
CASE NUMBER:                1: (S2) 11 CR 00569 - 03 (PAC)

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A    X    Lump sum payment of $--,-,10~0~.0~0,-_ __ due immediately, balance due

          D     not later than _ _ _ _ _ _ _ _ _ _ _ ,or
          D     in accordance      D C, D 0, D E, or                   D F below; or
 B   D    Payment to begin immediately (may be combined             DC,         D 0, or     D F below); or
C    D    Payment in equal                 (e.g., weekly, monthly, quarterly) installments of                    over a period of
                      (e.g., months or years), to                      (e.g., 30 or 60 days) after the date of this judgment; or

o    D    Payment in equal                  (e.g., weekly, monthly, quarterly) installments of                   over a period of
                       (e.g., months or years), to                      (e.g., 30 or 60 days) after release from imprisonment to a
          term or supervision; or

E    D    Payment during the term of supervised release will commence                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time;

F    0    Special instructions regarding the payment or criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment or criminal monetary penalties is
 due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau or Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall reeeive credit for all payments previously made toward any criminal monetary penalties imposed.


 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
      and corresponding payee, ir appropriate.



 D    The defendant shall pay the cost of prosecution .

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in thc following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
